 
Exhibit 10.1

RESTRICTED STOCK AGREEMENT
UNDER THE
2005 DIRECTORS STOCK PLAN
(May 12, 2006 Grants)


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of May 12, 2006,
by and between CenturyTel, Inc. (“CenturyTel”) and «Director_Name» (“Award
Recipient”).
 
WHEREAS, CenturyTel maintains the 2005 Directors Stock Plan (the “Plan”), under
which the Compensation Committee (the “Committee”) of the Board of Directors of
CenturyTel (the “Board”), may, among other things, grant restricted shares of
CenturyTel’s common stock, $1.00 par value per share (the “Common Stock”), to
outside directors of CenturyTel, subject to such terms, conditions, or
restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Plan the Committee has awarded to the Award Recipient
restricted shares of Common Stock on the terms and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
 
1.   AWARD OF SHARES
 
Upon the terms and conditions of the Plan and this Agreement, the Committee as
of the date of this Agreement hereby awards to the Award Recipient 2,663
restricted shares of Common Stock, together with associated preference share
purchase rights under CenturyTel’s rights agreement dated as of August 27, 1996,
as amended, or any successor rights plan (collectively, the “Restricted Stock”),
that vest, subject to Sections 2, 3 and 4 hereof, in installments as follows:


Scheduled Vesting Date
Number of Shares of Restricted Stock
 
May 15, 2007
887
May 15, 2008
888
May 15, 2009
888

 
2.   AWARD RESTRICTIONS
 
2.1  In addition to the conditions and restrictions provided in the Plan,
neither the shares of Restricted Stock nor the right to vote the Restricted
Stock, to receive dividends thereon or to enjoy any other rights or interests
thereunder or hereunder may be sold, assigned, donated, transferred, exchanged,
pledged, hypothecated or otherwise encumbered prior to vesting. Subject to the
restrictions on transfer provided in this Section 2.1, the Award Recipient shall
be entitled to all rights of a shareholder of CenturyTel with respect to the
Restricted Stock, including the right to vote the shares and receive all
dividends and other distributions declared thereon.
 
2.2  If the shares of Restricted Stock have not already vested in accordance
with Section 1 above, the shares of Restricted Stock shall vest and all
restrictions set forth in Section 2.1 shall lapse on the earlier of:
 
(a)  the date on which the Award Recipient’s service on the Board terminates as
a result of (i) death, (ii) disability within the meaning of Section 22(e)(3) of
the Internal Revenue Code or (iii) the ineligibility to stand for re-election
due to CenturyTel’s mandatory retirement policy;
 
(b)  the date, if any, that the Committee elects, in its sole discretion, to
accelerate the vesting of such unvested Restricted Stock in the case of
retirement from the Board of an Award Recipient who has served on the Board for
at least six full years; or
 
(c)  the occurrence of a Change of Control of CenturyTel, as described in
Section 11.12 of the Plan.
 
3.   TERMINATION OF BOARD SERVICE
 
Except as otherwise provided in Section 2.2 above, termination of the Award
Recipient’s service on the Board for any reason shall automatically result in
the termination and forfeiture of all unvested Restricted Stock.
 
4.   FORFEITURE OF AWARD
 
4.1  If, at any time during the Award Recipient’s tenure as a director of the
Company or within 18 months after termination of such tenure, the Award
Recipient engages in any activity in competition with any activity of CenturyTel
or its subsidiaries (collectively, the “Company”), or inimical, contrary or
harmful to the interests of the Company, including but not limited to: (a)
conduct relating to the Award Recipient’s service on the Board for which either
criminal or civil penalties against the Award Recipient may be sought, (b)
conduct or activity that results in removal of the Award Recipient from the
Board for cause, (c) violation of the Company’s policies, including, without
limitation, the Company’s insider trading policy or corporate compliance
program, (d) accepting employment after the date hereof with, acquiring a 5% or
more equity or participation interest in, serving as a consultant, advisor,
director or agent of, directly or indirectly soliciting or recruiting any
officer of the Company who was employed at any time during the Award Recipient’s
service on the Board, or otherwise assisting in any other capacity or manner any
company or enterprise that is directly or indirectly in competition with or
acting against the interests of the Company or any of its lines of business (a
“competitor”), except for (A) any employment, investment, service, assistance or
other activity that is undertaken at the request or with the written permission
of the CenturyTel Board of Directors or (B) any assistance of a competitor that
is provided in the ordinary course of the Award Recipient engaging in his or her
principal occupation in the good faith and reasonable belief that such
assistance will neither harm the Company’s interests in any substantial manner
or violate any of the Award Recipient’s duties or responsibilities under the
Company’s policies or applicable law, (e) disclosing or misusing any
confidential information or material concerning the Company, (f) engaging in,
promoting, assisting or otherwise participating in a hostile takeover attempt of
the Company or any other transaction or proxy contest that could reasonably be
expected to result in a Change of Control (as defined in the Plan) not approved
by the CenturyTel Board of Directors or (g) making any statement or disclosing
any information to any customers, suppliers, lessors, lessees, licensors,
licensees, regulators, employees or others with whom the Company engages in
business that is defamatory or derogatory with respect to the business,
operations, technology, management, or other employees of the Company, or taking
any other action that could reasonably be expected to injure the Company in its
business relationships with any of the foregoing parties or result in any other
detrimental effect on the Company, then the award of Restricted Stock granted
hereunder shall automatically terminate and be forfeited effective on the date
on which the Award Recipient engages in such activity and (i) all shares of
Common Stock acquired by the Award Recipient pursuant to this Agreement (or
other securities into which such shares have been converted or exchanged) shall
be returned to the Company or, if no longer held by the Award Recipient, the
Award Recipient shall pay to the Company, without interest, all cash, securities
or other assets received by the Award Recipient upon the sale or transfer of
such stock or securities, and (ii) all unvested shares of Restricted Stock shall
be forfeited.
 
4.2  If the Award Recipient owes any amount to the Company under Section 4.1
above, the Award Recipient acknowledges that the Company may, to the fullest
extent permitted by applicable law, deduct such amount from any amounts the
Company owes the Award Recipient from time to time for any reason (including
without limitation amounts owed to the Award Recipient as directors fees,
reimbursements, retirement payments, or other compensation or benefits). Whether
or not the Company elects to make any such set-off in whole or in part, if the
Company does not recover by means of set-off the full amount the Award Recipient
owes it, the Award Recipient hereby agrees to pay immediately the unpaid balance
to the Company.
 
4.3  The Award Recipient may be released from the Award Recipient’s obligations
under Sections 4.1 and 4.2 above only if the CenturyTel Board of Directors
determines in its sole discretion that such action is in the best interests of
the Company.
 
5.   STOCK CERTIFICATES
 
5.1  The stock certificates evidencing the Restricted Stock shall be retained by
CenturyTel until the lapse of restrictions under the terms hereof. CenturyTel
shall place a legend, in the form specified in the Plan, on the stock
certificates restricting the transferability of the shares of Restricted Stock.
 
5.2  Upon the lapse of restrictions on shares of Restricted Stock, CenturyTel
shall cause a stock certificate without a restrictive legend to be issued with
respect to the vested Restricted Stock in the name of the Award Recipient or his
or her nominee within 30 days. Upon receipt of such stock certificate, the Award
Recipient is free to hold or dispose of the shares represented by such
certificate, subject to (i) applicable securities laws, (ii) CenturyTel’s
insider trading policy and (iii) any applicable stock retention policies that
CenturyTel may adopt in the future.
 
6.   MISCELLANEOUS
 
6.1  Anything in this Agreement to the contrary notwithstanding, if at any time
CenturyTel further determines, in its sole discretion, that the listing,
registration or qualification (or any updating of any such document) of the
shares of Common Stock issuable pursuant hereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Common Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Common Stock shall not be issued, in whole or in
part, or the restrictions thereon removed, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions unacceptable to CenturyTel. CenturyTel agrees to use commercially
reasonable efforts to issue all shares of Common Stock issuable hereunder on the
terms provided herein.
 
6.2  Nothing in this Agreement shall confer upon the Award Recipient any right
to continue to serve on the Board, or to interfere in any way with the right of
the Company to remove the Award Recipient as a director at any time.
 
6.3  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, legal
representatives and successors. Without limiting the generality of the
foregoing, whenever the term “Award Recipient” is used in any provision of this
Agreement under circumstances where the provision appropriately applies to the
heirs, executors, administrators or legal representatives to whom this award may
be transferred by will or by the laws of descent and distribution, the term
“Award Recipient” shall be deemed to include such person or persons.
 
6.4  The shares of Restricted Stock granted hereby are subject to the terms,
conditions, restrictions and other provisions of the Plan as fully as if all
such provisions were set forth in their entirety in this Agreement. If any
provision of this Agreement conflicts with a provision of the Plan, the Plan
provision shall control. The Award Recipient acknowledges that a copy of the
Plan and a prospectus summarizing the Plan was distributed or made available to
the Award Recipient and that the Award Recipient was advised to review such
materials prior to entering into this Agreement. The Award Recipient waives the
right to claim that the provisions of the Plan are not binding upon the Award
Recipient and the Award Recipient’s heirs, executors, administrators, legal
representatives and successors.
 
6.5  Should any party hereto retain counsel for the purpose of enforcing, or
preventing the breach of, any provision hereof, including, but not limited to,
the institution of any action or proceeding in court to enforce any provision
hereof, to enjoin a breach of any provision of this Agreement, to obtain
specific performance of any provision of this Agreement, to obtain monetary or
liquidated damages for failure to perform any provision of this Agreement, or
for a declaration of such parties’ rights or obligations hereunder, or for any
other judicial remedy, then the prevailing party shall be entitled to be
reimbursed by the losing party for all costs and expenses incurred thereby,
including, but not limited to, attorneys’ fees (including costs of appeal).
 
6.6  This Agreement shall be governed by and construed in accordance with the
laws of the State of Louisiana.
 
6.7  If any term or provision of this Agreement, or the application thereof to
any person or circumstance, shall at any time or to any extent be invalid,
illegal or unenforceable in any respect as written, the Award Recipient and
CenturyTel intend for any court construing this Agreement to modify or limit
such provision so as to render it valid and enforceable to the fullest extent
allowed by law. Any such provision that is not susceptible of such reformation
shall be ignored so as to not affect any other term or provision hereof, and the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid,
illegal or unenforceable, shall not be affected thereby and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.
 
6.8  The Plan and this Agreement contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan, as it may be amended from time to time
in the manner provided therein, or in this Agreement, as it may be amended from
time to time by a written document signed by each of the parties hereto. Any
oral or written agreements, representations, warranties, written inducements, or
other communications with respect to the subject matter contained herein made
prior to the execution of the Agreement shall be void and ineffective for all
purposes.


IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Agreement to be duly executed and delivered on the day and year first above
written.


                   CenturyTel, Inc.




                    By:________________________       
Glen F. Post, III
Chairman of the Board and
Chief Executive Officer


                                                                                                                         _____________________
                                                                                                                                
«Director_Name»
                                                                                                                                                                           
Award Recipient

 

 